DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,011,889 (Steigerwald et al.) in view of Motoda (US Patent 8,563,343). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 21, Steigerwald teaches in claim 1 a system comprising: a multi-emitter laser diode device; comprising: a carrier chip singulated from a carrier wafer, the carrier chip being characterized by a length and a width; a plurality of epitaxial mesa dice regions transferred to the carrier chip from a substrate and attached to the carrier chip with a bonding material at a bond region, the substrate having multiple epitaxial mesa dice regions positioned at an epitaxial wafer die pitch, the epitaxial wafer die pitch being designated as a first pitch; each of the epitaxial mesa dice regions arranged on the carrier chip in a substantially parallel configuration and positioned at a second pitch defining a distance between adjacent epitaxial mesa dice regions, each of the plurality of epitaxial mesa dice regions comprising epitaxial material; the epitaxial material comprising an n-type cladding region, an active region comprising at least one active layer overlying the n-type cladding region, and a p-type cladding region overlying the at least one active layer; a plurality of laser diode stripe regions formed in a ridge region in a top portion of the plurality of epitaxial mesa dice regions and away from the bonding material in the bond region; each of the laser diode stripe regions configured with a pair of facets wherein a first facet is configured on a first end of the stripe region and a second facet is configured on the second end of the stripe region to form a cavity region; and Page 7 of 12Appl. No. 17/318,896Attorney Docket No.: 096019-1251020 Amdt. dated July 26, 2021 Preliminary Amendment wherein a pair of the laser diode stripe regions is spaced by a third pitch from an adjacent pair of the laser diode stripe regions, wherein the pair of the laser diode stripe regions form a multiple-stripe laser die, where the second pitch is equal to or greater than the first pitch, and the third pitch is greater than the second pitch. Steigerwald is silent on a laser bar, a package configured to enclose the laser bar; and an application configured with the laser bar. The Examiner understands that said broad claim features would have been obvious in the semiconductor art. For instance, Motoda in Fig. 1-9 teaches a laser bar, a package configured to enclose the laser bar; and an application configured with the laser bar. As such, said claim feature would have been obvious and within the ordinary skill in the art.
Claims 22-39 are rejected for being dependent on claim 21.

Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,566,767 (Steigerwald et al.) in view of Motoda (US Patent 8,563,343). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 21, Steigerwald teaches in claim 1 a system comprising: a multi-emitter laser diode device; comprising: a carrier chip singulated from a carrier wafer, the carrier chip being characterized by a length and a width; a plurality of epitaxial mesa dice regions transferred to the carrier chip from a substrate and attached to the carrier chip with a bonding material at a bond region, the substrate having multiple epitaxial mesa dice regions positioned at an epitaxial wafer die pitch, the epitaxial wafer die pitch being designated as a first pitch; each of the epitaxial mesa dice regions arranged on the carrier chip in a substantially parallel configuration and positioned at a second pitch defining a distance between adjacent epitaxial mesa dice regions, each of the plurality of epitaxial mesa dice regions comprising epitaxial material; the epitaxial material comprising an n-type cladding region, an active region comprising at least one active layer overlying the n-type cladding region, and a p-type cladding region overlying the at least one active layer; a plurality of laser diode stripe regions formed in a ridge region in a top portion of the plurality of epitaxial mesa dice regions and away from the bonding material in the bond region; each of the laser diode stripe regions configured with a pair of facets wherein a first facet is configured on a first end of the stripe region and a second facet is configured on the second end of the stripe region to form a cavity region; and Page 7 of 12Appl. No. 17/318,896Attorney Docket No.: 096019-1251020 Amdt. dated July 26, 2021 Preliminary Amendment wherein a pair of the laser diode stripe regions is spaced by a third pitch from an adjacent pair of the laser diode stripe regions, wherein the pair of the laser diode stripe regions form a multiple-stripe laser die, where the second pitch is equal to or greater than the first pitch, and the third pitch is greater than the second pitch. Steigerwald is silent on a laser bar, a package configured to enclose the laser bar; and an application configured with the laser bar. The Examiner understands that said broad claim features would have been obvious in the semiconductor art. For instance, Motoda in Fig. 1-9 teaches a laser bar, a package configured to enclose the laser bar; and an application configured with the laser bar. As such, said claim feature would have been obvious and within the ordinary skill in the art.
Claims 22-39 are rejected for being dependent on claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894